                 Case 19-11743-KG             Doc 511    Filed 12/17/19      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

-----------------------------------------------------x
                                                     :
In re                                                :    Chapter 11
                                                     :
PERKINS & MARIE                                      :
CALLENDER’S, LLC, et al.,                            :    Case No. 19-11743 (KG)
                                                     :
                                                     :    Jointly Administered
                  Debtors.1                          :
-----------------------------------------------------x

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Gabrielle R. Neal, Esquire to represent QC Material Handlin
Equipment in this action.

                                                               /s/ Gabrielle R. Neal
                                                               Gabrielle R. Neal, Esq. (0092770)
                                                               PICKREL, SCHAEFFER & EBELING
                                                               2700 Stratacache Tower
                                                               Dayton, Ohio 45423
                                                               T: (937) 223-1130
                                                               F: (937) 223-03369
                                                               E: GNeal@pselaw.com


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Ohio and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/2016. I further certify that the
annual fee of $25.00 has been paid to the Clerk of District Court for District Court.


     1
      The Debtors, together with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Perkins & Marie Callender’s, LLC (2435); Marie Callender Pie Shops, LLC (2435);
Perkins & Marie Callender’s Holding, LLC (3381); PMCI Promotions LLC (7308); MC Wholesalers,
LLC (2420); MCID, Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate
Holding LLC (8553); and P&MC’s Holding Corp. (2225). The mailing address for the Debtors is 6075
Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
             Case 19-11743-KG      Doc 511    Filed 12/17/19   Page 2 of 3



Dated: 12/16/2019
                                                     /s/ Gabrielle R. Neal
                                                     Gabrielle R. Neal, Esq. (0092770)
                                                     PICKREL, SCHAEFFER & EBELING
                                                     2700 Stratacache Tower
                                                     Dayton, Ohio 45423
                                                     T: (937) 223-1130
                                                     F: (937) 223-03369
                                                     E: GNeal@pselaw.com



                            ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
Case 19-11743-KG   Doc 511   Filed 12/17/19   Page 3 of 3




                         2
